Citation Nr: 0408326	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  94-13 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased evaluation for perianal 
abscesses, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from April 1971 to October 1973.

This appeal arose from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a nervous condition.  The 
matter also arises from a July 1994 RO rating decision that 
denied an increase in a 10 percent rating for service-
connected perianal abscesses.  The veteran testified before 
the undersigned at a hearing conducted in Washington, D.C. in 
August 1999.  In November 1999, the Board remanded the 
veteran's claims for additional development.  In October 
2002, the RO increased to 30 percent the disability rating 
for the perirectal abscess, and it awarded service connection 
and a 10 percent rating for a tender scar residual of 
postoperative surgery for perirectal abscess.  In September 
2003, the veteran again testified before the undersigned at a 
hearing conducted in Washington, D.C.

As noted above, the RO awarded a separate rating for a tender 
scar residual of postoperative surgery for perirectal abscess 
in October 2002.  As the veteran has not disagreed with that 
specific issue, that issue is not presently on appeal to the 
Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201 (2003).


FINDINGS OF FACT

1.  The veteran's current bipolar disorder was first 
manifested many years after active service and is not 
etiologically related to service or any incident therein, 
including an episode of situational anxiety.

2.  The veteran's service-connected perianal abscesses are 
manifested by occasional inflammation and swelling, treated 
with incision and drainage or lancing, and producing 
occasional fecal leakage.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was not incurred in or aggravated by 
active service and is not otherwise related to active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2003).

2.  The criteria for an increase in the 30 percent rating for 
service-connected perianal abscesses are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7332 and 7335 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his bipolar disorder was incurred 
in active service and that his service-connected perianal 
abscess, which is now rated 30 percent disabling, warrants a 
60 percent rating.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.

I.  Factual background

The veteran's service medical records show that there were no 
reported psychiatric symptoms at entrance into active duty.  
In January 1973 was seen in routine psychiatric consultation 
at the request of his command.  He reported that he had 
become increasingly anxious about night watches, during which 
he was alone.  He described being paranoid and jumpy; he also 
dreaded the duty.  Earlier combat training had not bothered 
the veteran because he knew that he was not using real 
ammunition.  A clinical psychologist recommended that he be 
reassigned to less strenuous duty.  Since it was felt that 
psychiatric treatment and/or temporary removal from his 
current duty situation would not alleviate his symptoms, it 
was recommended that he be removed from the Personnel 
reliability program; it was also noted that his effectiveness 
for combat duty remained in doubt.  The impression was 
situational anxiety.  On his separation examination in 
October 1973, his psychiatric system was found to be normal; 
on the accompanying medical history report, he denied having 
had depression or excessive worry, but he reported having had 
nervous trouble.

In October 1974, the RO awarded service connection and a 
noncompensable rating for postoperative excision of a cyst of 
the left buttock, effective October 18, 1973.

In December 1980, in pertinent part, the RO increased to 10 
percent the rating for postoperative excisions, perianal 
abscesses, effective January 18, 1979.  The RO also awarded a 
temporary 100 percent rating based on hospitalization 
concerning the perianal abscesses, but the 10 percent rating 
was again effective thereafter.

The veteran was hospitalized at many VA facilities in the 
late 1980s and 1990s for psychiatric disorders, and he 
received ongoing mental health care.  Of note, at times, he 
said he had been in combat, while in others he denied combat 
duty.  The treatment records also show that he received 
extensive treatment for alcoholism and substance abuse; they 
show that he became homeless after economic difficulties.

During hospitalization in July and August 1988, he underwent 
incision and drainage of a perianal abscess.  (A temporary 
100 percent rating based on hospitalization for this matter 
was granted in a November 1988 RO rating decision.  See 
38 C.F.R. § 4.30 (2003).)  

He was hospitalized several times from 1988 to 1992 for 
alcoholism- and drug-related problems.  A March 1989 VA 
discharge summary noted that he had previously undergone 
removal of a perianal cyst three years ago.  On 
hospitalization in March 1989, he denied ever having 
hallucinations.  Consultation in May 1989 found no active 
perirectal abscess.  In May 1989, the veteran was 
hospitalized at a VA facility in California for continuous 
alcohol dependency with alcohol withdrawal syndrome. He also 
stated that he sought admission because he was essentially 
homeless and was fearful that fistulas were developing again.  
He denied prior treatment for alcohol and prior psychiatric 
intervention.  There was nothing of an acute nature found on 
consultation for fistulas of the buttocks. 

The veteran was hospitalized at a VA facility in Pennsylvania 
in June 1989 with diagnoses of continuous alcohol dependence, 
alcohol withdrawal syndrome, and cocaine abuse.  He described 
having mental problems and frequent outbursts of anger; there 
was mention of a possible emotional disorder.  He reported 
having had incision and drainage of a right hip fistula nine 
times along with chronic problems; on examination, there was 
a scar in the right perianal region, but no cyst or fistula.  
He was rehospitalized in July 1989 for the same diagnoses. 

He also was treated for dysthymic disorder, starting in 1991.  
On further treatment for alcoholism in January 1992, he was 
also treated for depressive reaction.  

The veteran was hospitalized many times in 1993.  In January 
and February 1993, he was admitted to a VA facility for 
alcohol abuse and to rule out bipolar disorder.  He was also 
referred to the surgical clinic for a pilonidal cyst; 
examination showed multiple follicular cysts in the 
perirectal area.  But he was not an imperative candidate 
because the process was resolving and was not inflamed at the 
time, and it was noted that the surgeon should see him when 
he had a full-blown syndrome in order to evaluate the 
magnitude of the disease.  

The veteran filed a claim for service connection for a 
psychiatric disability in February 1993, with a supporting 
narrative of events and symptoms.  

He was admitted to a VA hospital in early March 1993 with 
depressed mood, suicidal ideation, and anhedonia.  He was 
rehospitalized in March 1993 for alcohol and drug abuse, 
nicotine dependence, and bipolar disorder by history; he 
stated that he used to hear voices a long time ago but had 
stopped hearing them until the night before admission.   

On treatment for a pilonidal sinus problem in July 1993, the 
veteran did not have drainage.

The veteran was rehospitalized in August 1993 for bipolar 
affective disorder, mixed type; alcohol abuse; drug abuse, in 
remission; and nicotine dependence.  On examination, there 
was no inflammation of a pilonidal cyst.  

In October 1993, a nurse with the mental health clinic at the 
Philadelphia VA Medical Center wrote that the veteran first 
developed symptoms of his mental illness in 1973; the 
symptoms included elevated mood, paranoid and auditory 
hallucinations, and bizarre behavior necessitating a transfer 
and early discharge.  She also stated that the veteran was 
entirely disabled by mental illness.  

He was rehospitalized in November and December 1993 for 
bipolar affective disorder, mixed type; alcohol and nicotine 
dependence; multiple substance abuse, in remission; and 
borderline personality disorder.  It was noted that varying 
prior diagnoses (such as paranoid schizophrenia, 
schizoaffective disorder, and bipolar affective disorder) 
might have been made due to the fact that he had been having 
auditory hallucinations and had been abusing drugs and 
alcohol.  

The veteran testified before the RO in December 1993 that he 
displayed psychiatric symptoms, including paranoia and 
hallucinations, during service in 1973 and was transferred 
and then discharged.  He described ongoing symptoms after 
service.  

He has been treated periodically for perirectal/perianal 
abscesses.  He was treated by VA in January 1994 for an 
abnormal growth on the right side of the buttocks, with 
increased inflammation and soreness.  On hospitalization in 
April 1994, the diagnosis was bipolar disorder.  

The veteran filed a claim for an increased rating for his 
service-connected perianal abscesses in April 1994.  

On VA examination in June 1994, the veteran had a history of 
recurrent perianal abscess; he had last been treated at VA 
three months earlier.  At that time, the abscess had shrunk 
and was no longer inflamed or painful; there had been no 
drainage since the last visit.  No new abscesses were seen, 
and the abscess in question was now hard, slightly tender, 
and non-inflamed.  The diagnosis was negative for currently 
active perianal abscesses.  

At a hearing before the RO in December 1994, the veteran 
testified that he had inflammation around the rectum at least 
every month, which he often treated with Sitz baths.  When 
active for several days, the inflammation would incapacitate 
him.  He also described leakage and difficulty sitting.  His 
wife described having lanced the abscess in 1993, and he 
stated that he himself had lanced the abscess earlier in 
1994.

There are additional records of VA hospitalization for 
psychiatric disorders, including severe mixed bipolar 
disorder with psychotic features in February 1995; acute 
exacerbation of schizoaffective disorder and non-specified 
alcohol dependence in February and March 1995; bipolar type 
schizoaffective disorder, continuous alcohol and cocaine 
dependence, with organic mood disorder with psychosis to be 
ruled out in March 1995; schizoaffective disorder in May 
1995; bipolar type schizoaffective disorder and dependence on 
cocaine, nicotine, and alcohol from June to August 1995; 
bipolar disorder, mixed, with cocaine abuse in September and 
October 1995; bipolar type schizoaffective disorder with 
depression, and episodic cocaine and alcohol dependence in 
November 1995; bipolar affective disorder, mixed exacerbation 
in November and December 1995; cocaine dependence and 
cocaine-induced psychosis in March 1996; substance-induced 
dysphoric mood, cocaine and alcohol abuse, and a past history 
of schizoaffective disorder in April 1996; atypical psychosis 
with cocaine dependence and perirectal abscess in April and 
May 1996; bipolar disorder with cyclothymia and substance 
abuse in May 1996; bipolar disorder and cocaine abuse in July 
and August 1996; cyclothymia and substance abuse in October 
1996; bipolar disorder again in January 1997; and a history 
of bipolar disorder in December 1997.  On several admissions 
he also refused rectal examination.  On several admissions, 
the veteran described a psychiatric history dating back to 
active service, when he exhibited severe mood swings.  
Records show ongoing mental health clinic treatment in the 
1990s.  In some, but not all, of these records, he reported 
first hearing voices and feeling paranoid in 1972 or 1973, 
while on active duty.  He also has reported numerous suicide 
attempts and ideation.

During this time, there is very limited mention of any 
complaint of treatment for any perianal abscess.  For 
instance, in November 1995, it was noted that the fistula in 
ano was inactive with regard to drainage; once in a while, 
there was swelling.

On VA mental disorders examination in August 1996, the 
veteran gave a history of several hospitalizations from 1987 
to 1996.  Diagnoses were bipolar disorder, mixed type; and 
history of alcohol and drug abuse.  

A treating VA psychiatrist wrote in December 1996 that the 
veteran was unemployable due to bipolar affective disorder.

In May 1997, the RO awarded the veteran a non-service-
connected VA pension based on the effects of bipolar 
disorder.

The veteran continued to be hospitalized on numerous 
subsequent occasions for alcohol dependence and abuse and for 
bipolar disorder (December 1997 to January 1998; March 1998).  

On VA examination in March 1999, the examining doctor noted 
that the veteran did not have any problems holding his 
stools, that he did not have hemorrhoids; he also stated that 
the veteran was having no symptoms from the rectal condition 
because there was no active abscess.  However, he also noted 
that the veteran reported having chills, fever, and severe 
rectal area pain when the abscess was active.  Examination 
found no fecal leakage, fissure, hemorrhoids, drainage of 
pus, bleeding, or active lesion at the present time; there 
was, however, multiple scar tissue around the anal opening, 
with some extending down into the groin and down the leg for 
a short distance.  The prognosis for the diagnosis of 
perianal abscess postoperative was poor.  The examiner also 
noted treatment of the veteran for manic depression and 
chronic alcoholism, with a guarded prognosis.  

The veteran testified in August 1999 that he first had 
psychiatric symptoms (such as hearing voices) in 1973 while 
stationed in Spain during active service.  He stated that he 
later hid the symptoms while still on active service.  He 
reported that his initial post-service psychiatric treatment 
was in 1987.  He also questioned the accuracy of a March 1999 
VA examination that had found no active perianal abscess.  He 
reported having lanced the abscess on his own numerous times, 
with a frequency every month and a half.  He took frequent 
Sitz baths.  His wife, who is a nurse, also testified about 
the veteran's conditions.

A treating VA psychiatrist wrote in August 1999 that he 
agreed with a VA nurse's October 1993 letter that the mental 
illness first manifested in 1973 during active service; he 
also stated that the veteran was unemployable due to mental 
disorder.

The veteran was hospitalized in January 2000 for bipolar 
disorder; he also was hypomanic with psychotic features.  He 
was seen privately for purulent drainage from a perirectal 
abscess in January 2000.  He was seen by VA in September 2000 
for painful left perirectal indurated lesion.    

The veteran underwent incision and drainage of a rectal 
abscess in April 2001; prior incision and drainage had been 
performed several months earlier, with 35 drainage procedures 
over the past 17 years.  At admission, he walked with full 
stride, with no apparent distress.    

On VA examination in April 2002, it was noted that the 
veteran had had a history of numerous recurrences of the 
perianal abscess that had required numerous other procedures.  
He reported continuously using Sitz baths and that he had 
required surgical packing.  He reported recent episodes of 
bloody drainage which was now healing, along with fecal 
leakage.  He denied hemorrhoids.  He used antibiotics; such 
antibiotic therapy had been given per notes in the VA system 
in August 2001.  He reported releasing the pressure of the 
abscess himself and having had the procedure completed and 
redone in a hospital.  Every three months, he described 
having a recurrence that lasted for several days to weeks, 
accompanied by fever when active, with unbearable pain and 
limitations in sitting or lying down.  He would then require 
several Sitz baths daily, which prevented him from performing 
activities.  Between recurrences, there was constant 
irritation and pain of the scar tissue and abscess areas, 
aggravated by long walks.  Examination showed a healing 
perianal abscess on the left buttocks that was hyperpigmented 
in color and about two centimeters in diameter; there were 
healed fissures extending about eight centimeters in length 
in the left buttocks and a two centimeter raised, nodular, 
healed scar from a prior abscess.  There were four pinpoint, 
hyperpigmented areas in the upper part of the right buttocks 
near the lumbar area as well as a four centimeter healed 
fissure, on the lower buttocks and several tracts of the left 
buttocks.  There was evidence of fecal leakage at the anal 
opening.  The veteran described having had about 30 to 40 
procedures in the past 30 years, resulting in significant 
scar tissue that was present.  The diagnoses were perianal 
abscess of the left buttocks, healing; perianal abscess 
diagnosed in 1972 that was unresolved, with frequent 
recurrences; evidence of fissuring on examination and healing 
scars showing skin deformity secondary to previous abscess 
lesions; evident fecal leakage of the anal opening; no 
evidence of a colostomy, anemia, hemorrhoids, or bleeding.  

The veteran underwent a VA mental disorders examination in 
May 2002.  The examining doctor recounted the veteran's story 
of having first experienced auditory hallucinations in 
service.  She stated that it appeared that the first 
psychotic break was during in 1973, just prior to separation, 
during his military service overseas; she noted the veteran's 
account of never having had auditory hallucinations prior to 
that time.  The doctor cautioned that "[t]o conclude whether 
or not [the veteran's] diagnosis of Bipolar Disorder is 
related to his service is a difficult if not impossible 
question to answer."  However, she stated that "I can say 
that his bipolar disorder did first manifest itself while he 
was in active Marine Corps duty."  The diagnosis was Bipolar 
I disorder, most recently depressed, severe with psychotic 
features; he also had cocaine and alcohol dependence with 
prolonged, sustained remission.

In July 2002, the RO sought clarification by the VA doctor of 
her May 2002 opinion, noting that she had not provided any 
rationale or made reference to the veteran's service medical 
records to justify her opinion.  

The VA doctor who had conducted the May 2002 examination 
reviewed the case again in August 2002, noting that she 
previously had not had access to the service medical records.  
She now stated that there was no evidence to support that the 
veteran's bipolar disorder manifested initially during his 
active service.  She concluded that the episode of 
situational anxiety in service "cannot be assumed to be 
representative of bipolar disorder, as there is no evidence 
to support this statement"; and she concluded that there was 
"no concrete, supporting evidence to prove" that bipolar 
disorder first manifested during the veteran's active 
service.

The veteran testified before the undersigned in September 
2003 that he had his first "psychotic break" in April 1972 
or 1973 and continued to suffer from the condition since 
service.  He reported being first diagnosed with bipolar 
disorder in the late 1980s.  He also referred to treatment by 
a private doctor for his psychiatric illness.  He stated that 
he self-medicated the perianal abscess with Sitz baths, 
Motrin, and restriction of activities.  He described the 
leakage as constant, with episodes of swelling that limited 
his walking a little less than once per month.  He indicated 
that his perianal abscesses had worsened since the last Board 
hearing.  

II.  Analysis

First, the Board addresses if there has been compliance with 
provisions of laws enacted and regulations promulgated during 
the pendency of this appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  After reviewing the 
record, the Board finds that these duties have been met in 
this case.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that 38 U.S.C.A. § 5103(a) requires VCAA notice to a 
claimant before the initial unfavorable decision of the 
agency of original jurisdiction on a claim for VA benefits.  
In this case, the initial unfavorable decision was made 
before November 9, 2000, the date of the VCAA's enactment.  
VA maintains that Pelegrini is incorrect in cases where the 
initial unfavorable decision was made prior to the VCAA's 
enactment and is pursuing judicial review of Pelegrini.  
However, even under Pelegrini, the Board concludes that any 
defect that may exist with regard to the timing of the VCAA 
notice to the claimant was harmless because of the extensive, 
thorough, and informative notices provided to the veteran 
throughout the adjudication of his claims.  

In March 2001, the RO sent the veteran notice of the VCAA.  
The March 2001 letter specified what evidence and information 
VA would obtain and what evidence and information he needed 
to provide in order to substantiate his claims.  The letter 
also defined VA's notice and assistance duties; it also 
specified what evidence had been obtained and what evidence 
was still needed from the veteran, with an explanation of the 
responsibilities for securing that evidence.   

The veteran was also provided with statements of the case 
(SOCs) in September 1993 and October 1994, and with 
supplemental statements of the case (SSOCs) in March 1994, 
April 1994, January 1995, October 1997, May 1999, and October 
2002.  These documents discussed the evidence considered and 
the pertinent laws and regulations, as well as the reasons 
for the RO's decisions.  

In addition, throughout the entire adjudication of these 
claims, VA has sent the veteran many letters regarding 
particular evidence, such as service medical records, records 
of hospitalization, and information sufficient to identify 
any other sources of treatment or evidence.  Also, the 
veteran has been asked for specific information regarding 
additional evidence, such as treatment by VA or by private 
providers, in several hearings conducted by the undersigned.

Most recently, at a hearing held before the undersigned in 
September 2003, the veteran testified, in part, that he had 
been treated for a psychiatric condition by a non-VA doctor 
in 2001.  However, the veteran indicated that the treatment 
consisted solely of an injection and did not suggest that 
this doctor had any evidence that would be relevant to the 
issue of a relationship between a current psychiatric 
disorder and the veteran's active service.  The Board is also 
satisfied that all identified records relating to perianal 
abscesses have been obtained.

In March 2001, the veteran wrote that there was no more 
evidence to be requested.  He also stated his belief that 
records from a private hospital in Denver were not relevant, 
because these records reflect treatment for a heart condition 
and/or altitude adjustment, rather than for his psychiatric 
disability.

Thus, VA has informed the veteran of the information and 
evidence needed to substantiate his claims.  VA has given him 
examinations, an opportunity to present argument at several 
hearings, and notified him of what evidence and information 
was being obtained by VA and what information and evidence he 
needed to provide to support his claims.  For these reasons, 
further development is not needed to meet the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  There has been no prejudice to the veteran in the 
timing of the notice of the terms of the VCAA, as VA has 
endeavored at all stages to apprise the veteran of the 
requirements for substantiating his claims and has assisted 
the veteran in all facets (examinations, VA and non-VA 
records, etc.) of developing the claims.

The Board now turns to a review of the merits of the 
veteran's claims.  After the evidence has been assembled, it 
is the Board's responsibility to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Service connection for bipolar disorder

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For certain chronic disorders, including 
psychoses, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the veteran was diagnosed with situational 
anxiety in January 1973, after his command referred him for 
routine psychiatric consultation.  The treatment record 
reflects that the veteran reported feeling jumpy and 
paranoid.  However, he did not report hearing any voices or 
having any other hallucinations.  It was recommended that he 
be removed from a Personnel Reliability program, and his 
combat readiness was doubted.  However, the evidence 
indicates that this in-service situational anxiety was 
episodic or acute.  The veteran experienced it only in the 
context of a specific situation, that is, while serving as a 
night guard alone.

After service, there is no indication whatsoever of any 
psychiatric symptoms for many years.  The record shows that 
the veteran was first admitted for treatment for alcoholism 
and substance abuse in the late 1980s.  In 1991, he started 
being treated for dysthymic disorder, and soon thereafter, he 
was diagnosed with a host of psychiatric disorders, including 
bipolar disorder and schizoaffective disorder.  There is a 
significant delay between the one episode of situational 
anxiety in early 1973 during service and the altogether 
different diagnoses of bipolar disorder and schizoaffective 
disorder beginning in the early 1990s.

The evidence includes two letters and one VA examination that 
conclude that the veteran first manifested his current 
bipolar disorder in service.  However, while all of these 
statements come from individuals competent to discuss matters 
involving medical principles, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992), there are serious deficiencies 
with each piece of evidence.  

The nurse's October 1993 letter stated that the veteran's 
symptoms in 1973 included elevated mood, paranoid and 
auditory hallucinations, and bizarre behavior.  By contrast, 
the contemporaneous evidence of psychiatric symptoms in 
service only indicated that the veteran was jumpy and 
paranoid; the other symptoms described by the nurse in her 
letter do not correlate to the clinical record from service.  
It is unclear whether the nurse was fully-informed as to the 
complete history of the veteran's illness, as the statement 
does not address the gap in time between the inservice 
episode of situational anxiety and the diagnosis of bipolar 
disorder many years later.

The psychiatrist's August 1999 letter is deficient; it does 
not set forth any basis for a relationship between 
situational anxiety and bipolar disorder.  Moreover, it does 
not account for the many years intervening between the in-
service situational anxiety and the first report of any 
psychiatric symptoms in 1991.  

Finally, the VA doctor who rendered her opinion in May 2002, 
relied on a faulty account of auditory hallucinations in 
service; that account is specifically contradicted by the 
symptoms described in service in January 1973 in that the 
veteran did not report hearing voices at that time.  
Moreover, that VA doctor freely revised her opinion later; 
she clarified that the veteran's service medical records had 
not been available to her when she rendered her first 
opinion.  In addition, her opinion is the only that 
specifically discussed the diagnosis of situational anxiety.  
The nurse (in 1993) and the treating psychiatrist (in 1999) 
did not mention the in-service diagnosis of situational 
anxiety.  The Board thus finds the August 2002 opinion by the 
VA doctor very persuasive on the matter.  

In addition, other factors undercut the claim for service 
connection for bipolar disorder.  First, many years elapsed 
between the in-service situational anxiety and ultimate 
reports of psychiatric symptoms.  Second, while occasionally 
referring to the veteran's account of having heard voices in 
service, none of the psychiatric treatment records from the 
199os to the present independently suggests a relationship 
between bipolar disorder and service.  Third, many of the 
current psychiatric symptoms have been discussed in the 
context of other medical problems exhibited by the veteran 
(specifically, alcoholism and drug abuse).

Thus, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
bipolar disorder.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The claim for 
service connection for bipolar disorder must be denied.

2.  Increased rating for perianal abscess

Service connection has been established for postoperative 
excision of perirectal abscess with fecal leakage, and a 30 
percent rating is currently in effect.  Over the years, the 
veteran has been periodically awarded several temporary 100 
percent ratings based on hospitalizations or convalescence 
involving perianal abscesses.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1 (2003), that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 
(2003), which requires that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the point of view of the veteran 
working or seeking work.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected perianal abscess is rated 
under the criteria for evaluating a fistula in ano.  
38 C.F.R. § 4.114, Diagnostic Code (DC) 7335 (2003).  That 
code directs that evaluations be made under the criteria for 
impairment of sphincter control.  Under 38 C.F.R. § 4.114, DC 
7332 (2003), pertaining to impairment of sphincter control of 
the rectum and anus, a 30 percent rating is warranted for 
occasional involuntary bowel movements, necessitating wearing 
of pad.  A 60 percent rating is warranted for extensive 
leakage and fairly frequent involuntary bowel movements.  

The VA has also considered the possible applicability of 
38 C.F.R. § 4.114, DC 7333 (2003), which pertains to 
stricture of the rectum or anus.  A 30 percent rating is 
warranted for moderate reduction of lumen or moderate 
constant leakage.  A 50 percent rating is warranted for great 
reduction of lumen or extensive leakage.

An amendment of parts of the schedule for rating disabilities 
of the digestive system became effective on July 2, 2001.  
However, the changes affect only the evaluation of liver 
disorders and diseases.  See 66 Fed. Reg. 29,486-29,489 (May 
31, 2001).  Therefore, they do not affect this claim.

In this case, the veteran reports that he has undergone 
numerous procedures for frequent, recurrent perianal or 
perirectal abscesses, and many of those procedures have been 
documented in the record.  However, while he has testified 
that the condition becomes active at least once per month, 
over the many years of treatment given to the veteran for 
numerous other conditions, there has been much less frequent 
mention of active perianal abscesses and treatment therefor 
from the 1990s to the present time.  There is evidence of 
occasional fecal leakage present, but not of such a degree as 
to constitute extensive leakage.  The currently-assigned 
30 percent disability rating is the most appropriate rating, 
providing appropriate compensation for the veteran's 
symptoms.  He simply does not have leakage or involuntary 
bowel movements in the amount or frequency envisioned for the 
assignment of a higher disability rating.

The preponderance of the evidence is thus against the 
veteran's claim for an increased rating under all 
potentially-applicable diagnostic codes and the benefit 
sought must be denied.


ORDER

Service connection for a bipolar disorder is denied.

A disability rating in excess of 30 percent for perianal 
abscesses is denied.




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



